247 P.3d 513 (2011)
2011 WY 37
BOARD OF PROFESSIONAL RESPONSIBILITY, Wyoming State Bar, Petitioner,
v.
Robert O. ANDERSON, Respondent.
No. D-11-0001.
Supreme Court of Wyoming.
March 2, 2011.

ORDER OF INTERIM SUSPENSION
[¶ 1] Pursuant to Section 17 of the Disciplinary Code for the Wyoming State Bar, *514 Bar Counsel for the Wyoming State Bar filed, on February 4, 2011, a "Petition for Interim Suspension of Attorney." The Court, after a careful review of the Petition for Interim Suspension, concludes that the petition for interim suspension should be granted and that Respondent should be suspended from the practice of law pending resolution of the formal charge that has been, or will be, filed against Respondent. See Section 17(c) ("Within fifteen (15) days of the entry of an order of interim suspension, Bar Counsel shall file a formal charge.") It is, therefore,
[¶ 2] ADJUDGED AND ORDERED that, effective March 7, 2011, the Respondent, Robert O. Anderson, shall be, and hereby is, suspended from the practice of law, pending final resolution of the formal charge that has been, or will be, filed against him; and it is further
[¶ 3] ORDERED that, during the period of interim suspension, Respondent shall comply with the requirements of the Disciplinary Code for the Wyoming State Bar, particularly the requirements found in Section 22 of said code; and it is further
[¶ 4] ORDERED that, pursuant to Section 4(c) of the Disciplinary Code for the Wyoming State Bar, this Order of Interim Suspension shall be published in the Pacific Reporter; and it is further
[¶ 5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of Interim Suspension to the Respondent, Bar Counsel, members of the Board of Professional Responsibility, and the clerks of the appropriate courts of the State of Wyoming.
[¶ 6] DATED this 2nd day of March, 2011.
By the Court:[*]
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice
NOTES
[*]  Justice Hill took no part in the consideration of this matter.